262 S.W.3d 138 (2007)
NABHOLZ CONSTRUCTION CORPORATION, Appellant,
v.
CONTRACTORS FOR PUBLIC PROTECTION ASSOCIATION, Appellee.
No. 07-843.
Supreme Court of Arkansas.
September 13, 2007.
Friday, Eldredge & Clark, LLP, by: Jeffrey H. Moore, for appellant.
Howell Trice Hope & Files, by: Ronald A. Hope, for appellee.
PER CURIAM.
On August 28, 2007, appellee, Contractors for Public Protection Association, filed a motion to expedite the appeal in this case. The case arises from an order of the Pulaski County Circuit Court in an action under the Arkansas Freedom of Information Act, Arkansas Code Annotated § 25-19-101-109 (Repl.2002, Supp.2007). Appellant was ordered to produce certain documents under the Act relating to a construction project for the State of Arkansas. On April 30, 2007, the circuit court stayed its order pending this appeal. Appellee now requests that the appeal of this case and the corresponding briefing schedule be expedited.
Appellant contends that appellee has failed to show good cause to expedite the appeal. However, if the court grants the motion to expedite, appellant requests that appellee be ordered to post a bond with good and sufficient surety in an amount to be determined by this court to compensate appellant for additional attorney's fees and costs associated with an expedited appeal.
We grant appellees motion to expedite and order that the parties file simultaneous briefs by September 24, 2007. Simultaneous reply briefs shall be submitted on or before October 1, 2007. No bond shall be required in connection with the expedited appeal.